Porter, J.
(dissenting) : I can not concur in the majority opinion. All prohibitory legislation since 1881 has proceeded upon the supposition that the words “intoxicating liquors” had been defined by this court in the able opinion rendered by Justice Brewer, which is referred to in the majority opinion in this case. It was there held that it was not the intention of the legislature, by the term “intoxicating liquors” in the act of 1881, to include extract of lemon and dozens of other well-known compounds that are in daily use in the' household and sold everywhere by druggists. I have no reason for believing, and the majority opinion suggests no real reason, why the court should say now that the legislature intended by the amendment of 1909 to extend the scope and meaning of the words “intoxicating liquors.” To my mind it is clearly manifest that the legislature merely intended to do away with the provision of the former law permitting the sale of intoxicating liquors for certain excepted purposes.
*1006Section 1 of the original prohibitory liquor law reads as follows:
“Any person or persons who shall manufacture, sell or barter any spirituous, malt, vinous, fermented or other intoxicating liquors, shall be guilty of a misdemeanor, and punished as hereinafter provided: Provided, however, That such liquors may be sold for medical, scientific and mechanical purposes, as provided in this act.” (Gen. Stat. 1901, § 2451.)
The only change in this section by the act of 1909 was to omit the proviso that liquors might be sold for the three excepted purposes. The original act (Gen. Stat. 1901, § 2460) defined intoxicating liquors in the following language:
“All liquors mentioned in section one of this act, and all other liquors or mixtures thereof, by whatever name called, that will produce intoxication, shall be considered and held to be intoxicating liquors within the meaning of this act.”
This section was in the law when Judge Brewer wrote the opinion for the court declaring that the legislature never intended such a sweeping prohibition as to include standard articles, which, while containing alcohol, are never classed as containing intoxicating beverages. The legislature of 1909 amended section 2460 and took away even the restricted definition of the act of 1881. Section 4 of the act of 1909, reads:
“That section 2460 of the General Statutes of Kansas, 1901, be amended so as to read as follows: Sec. 2460. All liquors mentioned in section 1 of this act shall be construed and held to be intoxicating liquors within the meaning of this act.” (Laws 1909, ch. 164, § 4, Gen. Sat. 1909, § 4364.)
The decision in this case may work substantial justice to the particular druggist who is the defendant, but it renders any druggist in the state liable to prosecution if he has in best of faith sold bay rum, extract of lemon, Jamaica ginger, or numerous other tinctures which contain a large percentage of alcohol. My ob*1007jection to the decision is that it legislates. A condition may have arisen which calls for the enactment of a law making it a misdemeanor to sell any tinctures and compounds that contain a certain percentage of alcohol, but that is a question for the legislature. The prohibitory law should be, and always has been by this court, liberally construed for the purpose of preventing its violation by any shift or device. The legislature has always responded quickly to- any demand of the people for amendments to the law intended to aid in its vigorous ehforcement. If they had intended by the act of 1909 to overturn the decision rendered by Judge Brewer in the Intoxicating-Liquor Cases, 25 Kan. 751, which has stood unchallenged ever since, I think the legislature could have found appropriate words for expressing such an intention, and that having failed so to amend the law this court can not legislate and change it notwithstanding the necessity for an amendment.